Case 16-30883 Doc 45-2 Filed 05/16/19 Entered 05/16/19 12:24:18   Desc
          Statement Accompanying Relief From Stay Page 1 of 8
Case 16-30883 Doc 45-2 Filed 05/16/19 Entered 05/16/19 12:24:18   Desc
          Statement Accompanying Relief From Stay Page 2 of 8
Case 16-30883 Doc 45-2 Filed 05/16/19 Entered 05/16/19 12:24:18   Desc
          Statement Accompanying Relief From Stay Page 3 of 8
Case 16-30883 Doc 45-2 Filed 05/16/19 Entered 05/16/19 12:24:18   Desc
          Statement Accompanying Relief From Stay Page 4 of 8
Case 16-30883 Doc 45-2 Filed 05/16/19 Entered 05/16/19 12:24:18   Desc
          Statement Accompanying Relief From Stay Page 5 of 8
Case 16-30883 Doc 45-2 Filed 05/16/19 Entered 05/16/19 12:24:18   Desc
          Statement Accompanying Relief From Stay Page 6 of 8
Case 16-30883 Doc 45-2 Filed 05/16/19 Entered 05/16/19 12:24:18   Desc
          Statement Accompanying Relief From Stay Page 7 of 8
Case 16-30883 Doc 45-2 Filed 05/16/19 Entered 05/16/19 12:24:18   Desc
          Statement Accompanying Relief From Stay Page 8 of 8
